DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 03/16/2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 13-20 have been considered and are persuasive. Accordingly, these rejections have been withdrawn. 
Allowable Subject Matter
Claims 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 13 contains the limitations regarding determining whether to predict a current block using bidirectional optical flow (BIO) based on a calculation of sum of absolute differences (SAD) or sum of squared errors (SSE) between a first and second reference picture. At the time of the effective filing date of the application, these limitations had not been fully anticipated and it would not have been obvious to one of ordinary skill in the art to combine elements of the prior art to meet this limitation. Independent claim 17 is allowed for the same reasons as claim 13. The dependent claims are allowed for the reasons concerning the independent claims. 
The closest prior art, Li et al. (US 20170094305), Hoshino et al. (US 20080002774), Wang et al. (US 20130202037), and Xu et al. (US 20110002389), either singularly or in combination fail to anticipate or render obvious the above described limitations. It is noted that the prior art teaches selectively applying BIO based on determination conditions. Separately, the prior art teaches calculating unidirectional SAD or SSE (between the current picture and one reference picture) in order to determine uni vs. bi prediction modes. However, applicant’s .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483